Exhibit 10n ATRION CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS (As amended and restated as of December 2, 2008) 1.Purpose; Effective Date.Atrion Corporation (the "Company") has established this Deferred Compensation Plan for Non-Employee Directors (the "Plan") for the purpose of providing an unfunded nonqualified deferred compensation plan for the non-employee directors of the Company (the "Directors"). The Plan shall be effective as of the date of approval by the Board of Directors of the Company (the "Board"). 2.Eligibility.
